PER CURIAM
John Tribbitt ("Movant") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief. The trial court found Movant guilty of drug trafficking in the second degree and two counts of possession of a controlled substance with intent to distribute. The trial court sentenced Movant to three concurrent terms of ten years' imprisonment. The motion court dismissed Movant's Rule 29.15 motion for post-conviction relief as untimely. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).